—Judgment, Supreme Court, New York County (Clifford Scott, J.), rendered November 22, 1991, convicting defendant, upon his plea of guilty, of assault in the second degree, and sentencing him, as a persis*42tent violent felony offender, to a term of 6 years to life, unanimously affirmed.
Summary denial of defendant’s motion to suppress identification testimony was proper, the People having made a sufficient showing, based on defendant’s own statement to the police of having seen and spoken to the witness only hours before the crime, of a prior relationship between the two rendering the witness impervious ;to police suggestion (People v Rodriguez, 79 NY2d 445, 452). Defendant’s motion to suppress tangible evidence was also properly denied without a hearing for failure to set forth facts relating to the alleged warrantless search of his home and concerning which he presumably had personal knowledge (see, People v Mendoza, 82 NY2d 415, 427), and his boilerplate allegations of warrants less search did not otherwise "as a matter of law support the ground alleged” (CPL 710.60 [3] [b]). Concur—Wallach, J. P., Kupferman, Ross, Asch and Rubin, JJ.